News Release Annual Meeting Voting Results on the Election of Directors CALGARY, Alberta, May 10, 2013 – Talisman Energy Inc.’s (TSX:TLM) (NYSE:TLM) annual meeting of shareholders was held on May 1, 2013, where each of the eleven nominees proposed as directors and listed in the company’s management proxy circular dated March 6, 2013 was elected as a director. The detailed results of the vote are set out below. NOMINEE VOTES FOR VOTES WITHELD Christiane Bergevin 95% 5% Donald J. Carty 90% 10% William R.P. Dalton 98% 2% Kevin S. Dunne 97% 3% Harold N. Kvisle 98% 2% Brian M. Levitt 98% 2% Lisa A. Stewart 88% 12% Peter W. Tomsett 88% 12% Michael T. Waites 98% 2% Charles R. Williamson 97% 3% Charles M. Winograd 97% 3% Talisman Energy Inc. is a global upstream oil and gas company, headquartered in Canada. Talisman has two core operating areas: the Americas (North America and Colombia) and Asia-Pacific. Talisman is committed to conducting business safely, in a socially and environmentally responsible manner, and is included in the Dow Jones Sustainability (North America) Index. Talisman is listed on the Toronto and New York stock exchanges under the symbol TLM. Please visit our website at (www.talisman-energy.com). For further information, please contact: Media and General Inquiries: Phoebe Buckland Manager, External Communications Phone:403-237-1657 Email:tlm@talisman-energy.com Shareholder and Investor Inquiries: Lyle McLeod Vice-President, Investor Relations Phone:403-767-5732 Email:tlm@talisman-energy.com
